DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 6-10, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulshreshta et al. (WO 2017/076933).
Regarding claims 1, 6, 15:  Kulshreshta et al. teach a polymer blend comprising 10 to 50 wt% of polymer blend (A), 47 to 90 wt% of polypropylene (B) and 3 to 25 wt% of Compatibilzer (C) (page 3, lines 19-26).  Kulshreshta et al. teach that polymer blend (A) comprises 30 to 70 wt% of polypropylene (A1) and 70 to 30 wt% polyethylene (A2) (page 5, line 32 to page 6, line 2).

Kulshreshta et al. teach that polyethylene (A2) is preferably linear low density polyethylene (page 7, lines 4-5).  Therefore, (A2) corresponds to claimed component b).
Kulshreshta et al. teach that compatibilizer (C) contains 55 to 90 wt% of (C1) a propylene copolymer and 10 to 45 wt% of (C2) an ethylene copolymer (page 13, lines 1-10).  Therefore, (C1) is being used as claimed c), and (C2) is being used as claimed d).  The polymers of Kulshreashta et al. can be considered a “matrix” polymer.
The ranges taught overlap the claimed ranges.  
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 4:  Kulshreshta et al. teach that their LLDPE comprises a butane comonomer (page 7, lines 20-25).
Regarding claims 7-8:  Kulshreshta et al. teach that the LLDPE has a density of from 0.910 to 0.918 g/cm3 (page 7, lines 20-25).  The subject matter as a whole would prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claims 9-10:  Kulshreshta et al. teach that a polypropylene in a heterophasic polypropylene has a desnity of 0.895 to 0.915 g/cm3 (page 13, lines 16-18).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a polypropylene (B) with a density of 0.895 to 0.915 g/cm3.
Kulshreshta et al. teach that polypropylene (B) has a melt flow rate of 50 to 1000 g/10min at 230°C (page 8, lines 29-33).  Since the claim does not specify the temperature used for testing the melt flow rate, any temperature can be used to meet the claimed range.  
Regarding claim 13:  Kulshreshta et al. teach that polypropylene copolymer (C1) has a density of 0.895 to 0.915 g/cm3, and a melt flow rate of 1 to 75 g/10min (page 13, lines 15-28).  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.

Regarding claim 16:  Process limitations in product claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  "In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Kulshreshta et al. teach preparation using a metallocene catalyst system (page 15, lines 21-22, 32-33).

Response to Arguments
Applicant's arguments filed 3/24/2021 have been fully considered but they are not persuasive. 
The Applicant has made the argument that (A1) of Kulshreshta et al. meets the requirements of claimed component c).  This is not persuasive because claimed component a) also meets the requirements of claimed component c).  Merely because a 
The Applicant has made the argument that the amounts in Kulshreshta et al. do not overlap the claimed ranges.  The Applicant has stated that to meet the claimed amount of claimed component b), would require that Kulshreshta et al. have 15 wt% of claimed component d).  It is concluded that there is no room within the claimed component c) for the amount required in Kulshreshta et al.  This is not persuasive because (A1) of Kulshreshta et al. is not being used as claimed component c).  As specified in the rejection:
Kulshreshta et al. teach that compatibilizer (C) contains 55 to 90 wt% of (C1) a propylene copolymer and 10 to 45 wt% of (C2) an ethylene copolymer (page 13, lines 1-10).  Therefore, (C1) is being used as claimed c), and (C2) is being used as claimed d).
Since component (C) in Kulshreshta et al. is 3 to 25 wt% of the polymer blend composition (page 3, lines 19-26), Kulshreshta et al. teach an amount that overlaps the claimed range of 8 to 15 wt% of c) and d).
The Applicant has alleged unexpected results when all four of the recited polymers are present in the composition in the claimed amounts.  This is not persuasive because the Applicant has not demonstrated unexpected results over the closest prior 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763